Name: Council Regulation (EEC) No 2874/77 of 19 December 1977 laying down special measures in respect of castor seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 « 24. 12. 77 Official Journal of the European Communities No L 332/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2874/77 of 19 December 1977 laying down special measures in respect of castor seeds Whereas the period of validity of these aid arrange ­ ments should be restricted to the time required to assess its effectiveness, HAS ADOPTED THIS REGULATION : Article 1 1 . Before 1 August each year, in respect of the marketing year commencing the following year, there shall be fixed for the Community, in accordance with the procedure laid down in Article 43 (2) of the Treaty, a guide price for castor seeds falling within subheading 12.01 B of the Common Customs Tariff. However, for the marketing year 1978/79 , this price shall be fixed before 1 April 1978 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (*), Having regard to the opinion of the Economic and Social Committee (2), Whereas castor seed production is becoming of increasing importance to the Community ; whereas to promote this production , which is in direct competi ­ tion with castor seeds imported at zero duty from third countries, appropriate support measures should be introduced ; Whereas, to this end, the disposal of their crops to the market must guarantee Community producers a fair return, the level of which can be defined by a guide price ; whereas the difference over a representative period between this price and the price of castor seeds on the world market represents the amount of aid which must be granted to attain the desired objective ; Whereas, to facilitate application of this system, the aid should be granted to castor seed processing under ­ takings ; whereas, so that the producers may benefit from such aid, granting thereof should be made subject to the conclusion with the producers of contracts providing for a minimum purchasing price ; Whereas provision should be made for the Commu ­ nity to bear, under the rules governing the financing of the common agricultural policy, the expenditure incurred by the Member States as a result of the obliga ­ tions arising out of the implementation of this Regula ­ tion : The guide price shall be fixed at a fair level for producers, having regard to the supply requirements of the Community. 2 . The guide price shall remain in force throughout the marketing year ; this shall cover the period 1 October to 30 September. 3 . The guide price shall refer to a standard quality. This quality shall be defined by the Council in accor ­ dance with the procedure laid down in Article 43 (2) of the Treaty. Article 2 1 . When the guide price for a marketing year is higher than the world market price for castor seeds, as determined in accordance with Article 3 , aid equal to the difference between these two prices shall be granted for castor seeds harvested and processed in the Community. ( ¢) OJ No C 266, 7. 11 . 1977, p. 27 . (2 ) Opinion delivered on 27 October 1977 (not yet published in the Official Journal). No L 332/2 Official Journal of the European Communities 24. 12. 77 2. The aid shall be granted only to seed-processing undertakings which :  meet the conditions laid down for entitlement to the aid, and  have concluded with individual or associated castor-seed producers contracts stipulating a price at least equal to the minimum price referred to below. This minimum price shall be fixed at a level guaran ­ teeing sales for seed producers at a price as close as possible to the guide price, taking into account market fluctuations and the cost of transporting the seeds from the production areas to the processing areas. 3 . The aid shall be paid by the Member State on whose territory the seeds are processed. 4. The Council , acting by a qualified majority on a proposal from the Commission, shall each year fix the minimum price referred to in paragraph 2 at the same time as the guide price referred to in Article 1 . The same procedure shall be used to lay down : (a) general rules for granting the aid ; (b) detailed rules for checking entitlement to the aid ; (c) the conditions referred to in the first indent of paragraph 2. 5 . The amount of the aid and also the detailed rules for implementing this Article, particularly in respect of the standard provisions to which the contracts referred to in paragraph 2 must conform, shall be determined in accordance with the procedure laid down in Article 38 of Council Regulation No 136/66/EEC of 22 September 1966 on the establish ­ ment of a common organization of the market in oils and fats ( 1 ), as last amended by Regulation (EEC) No 2560/77 (2). Article 3 The world market price for castor seeds, calculated at a frontier crossing point in the Community, shall be determined on the basis of the most favourable purchasing possibilities during the most representative period for the sale of seeds of Community origin . The Council , acting by a qualified majority on a pro ­ posal from the Commission, shall lay down the criteria for determining the world market price. Detailed rules for the implementation of this Article shall be determined in accordance with the procedure laid down in Article 38 of Regulation No 136/ 66/EEC. Article 4 The Member States and the Commission shall exchange all information necessary for the implemen ­ tation of this Regulation . This information shall be compiled in accordance with the procedure provided for in Article 38 of Regulation No 136/66/EEC. The detailed rules concerning the notification and circula ­ tion of such information shall be drawn up in accor ­ dance with the same procedure. Article 5 The provisions concerning the financing of the common agriculture agricultural policy shall apply to the aid arrangements provided for in this Regulation . Article 6 The aid arrangements provided for in this Regulation shall apply with effect from 1 October 1978 until the end of the 1983/84 marketing year. Before the end of 1982 the Council shall , on the basis of a report submitted by the Commission on the effectiveness of the special measures for castor seeds and acting by a qualified majority on a proposal from the Commis ­ sion, decide whether to maintain and, . if necessary, amend these arrangements. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1977. For the Council The President H. SIMONET (!) OJ No 172, 30 . 9 . 1966, p. 3025/66. (2 ) OJ No L 303, 28 . 11 . 1977, p. 1 .